Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mock et al. (2009/0071427).

Regarding claim 1: Mock discloses a valve train system of a cylinder in an internal combustion engine (paragraph 0001), the cylinder having an intake valve (11), the intake valve capable of being actuated by a cam lobe (23) attached to a camshaft (22), the valve train system comprising: a rocker arm (11) that is capable of transferring a profile of the cam lobe into motion of the intake valve (figure 1); and a lost motion mechanism that when enabled results in the profile of the cam lobe not being 

Regarding claim 2: Mock discloses the lost motion mechanism (16) is integrated into the rocker arm (11).  

Regarding claim 3: Mock discloses the rocker arm (11) is a roller (18)  finger follower rocker arm (11).  

Regarding claims 4,15: Mock discloses the two distinct non-zero cam lobes are on a sliding camshaft element that is capable of moving axially along the camshaft so that the rocker arm can switchably engage with the high lift cam lobe or the low lift cam lobe (along the axis 21-21, figure 2).  

Regarding claim 5: Mock discloses the lost motion mechanism is enabled by being hydraulically activated (paragraph 0014).  

Regarding claim 6: Mock discloses the lost motion mechanism is enabled by being electrically activated (paragraph 0014).  


Regarding claim 8: Mock discloses rocker arm is a two-step switchable roller finger follower rocker arm that can be switchably engaged with either the high lift cam lobe or the low lift cam lobe (paragraph 006).  

Regarding claims 9-14,16-17: Mock discloses the rocker arm switching or collapsing of the pivot point is hydraulically or electrically activated (paragraph 0014).  

Regarding claim 18: Mock discloses the pivot point is provided by a hydraulic valve lash adjuster (16, paragraphs 0010; 0014).  

Regarding claim 19: Mock discloses the camshaft has no more than two distinct non-zero cam lobes on the camshaft to engage with the intake valve (figure 2).  

Regarding claim 20: Mock discloses the internal combustion engine includes a plurality of cylinders and each cylinder in the plurality of cylinders is capable of cylinder deactivation (figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746